Citation Nr: 0205851	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  00-00 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than June 6, 
1996, for a grant of service connection for schizophrenia.

2.  Entitlement to an effective date earlier than June 6, 
1996, for a grant of a total rating based on individual 
unemployability due to service-connected disabilities.

(The issue of whether there was clear and unmistakable error 
in an August 6, 1984, Board of Veterans' Appeals (Board) 
decision in denying service connection for a psychiatric 
disorder will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO), dated in October 1998 and April 1999.


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matters 
on appeal have been made by the agency of original 
jurisdiction.

2.  Service connection for a psychiatric disorder was denied 
by the Board in an August 1984 decision, which is final.

3.  On June 6, 1996, the RO received a petition from the 
veteran to re-open his previously denied claim for service 
connection for a psychiatric disorder; this petition has also 
been construed as the veteran's informal claim for a total 
rating based on individual unemployability due to service-
connected disabilities.

4.  There is no communication submitted between the August 
1984 Board decision and June 6, 1996, that could be construed 
as an informal claim of service connection for a psychiatric 
disorder.

5.  Entitlement to service connection for schizophrenia did 
not arise until competent evidence, dated subsequent to June 
6, 1996, established the existence of a nexus between service 
and the diagnosed schizophrenia.


CONCLUSIONS OF LAW

1.  There is no legal entitlement to an effective date 
earlier than June 6, 1996, for a grant of service connection 
for schizophrenia.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400 (2001).

2.  There is no legal entitlement to an effective date 
earlier than June 6, 1996, for a grant of a total rating 
based on individual unemployability due to service-connected 
disabilities.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

A review of the file reveals that a claim of entitlement to 
service connection for a nervous condition was denied by the 
Nashville, Tennessee, Regional Office (RO) in a January 1977 
rating decision, based on the RO's finding, after a review of 
the evidence then of record, to include the veterans' service 
medical records, that schizophrenia had not had its onset 
during service.  The veteran was informed of this decision, 
and of his appellate rights, but he did not appeal this 
decision.

In a January 1983 rating decision, the RO denied a claim of 
entitlement to service connection for schizophrenia.  The 
veteran appealed this decision, and the Board denied the 
appeal in an August 1984 decision.  The veteran has very 
recently requested that that Board decision be reversed or 
revised on the grounds of it being clearly and unmistakably 
erroneous, but the Board has denied the motion after finding 
that the veteran has failed to demonstrate that there was 
clear and unmistakable error in that prior Board decision.

On June 6, 1996, the RO received a petition from the veteran 
to re-open his claim for service connection for a psychiatric 
disorder (schizophrenia).

In a September 1996 rating decision, the RO denied the 
veteran's petition to re-open his claim for service 
connection for schizophrenia, after concluding that the 
evidence added to the file since the last final decision was 
not new and material.  The evidence reviewed by the RO in 
September 1996 included private medical records dated between 
1979 and 1987; an August 1996 VA discharge summary showing 
diagnoses of paranoid schizophrenia, by history, and 
dementia, mild; and a statement from a private physician, 
dated in August 1996, indicating that she had been treating 
the veteran since October 1990, and that the veteran carried 
a diagnosis of chronic undifferentiated schizophrenia.

The veteran appealed the September 1996 rating decision, and 
submitted testimony regarding the issue of service connection 
for schizophrenia at a Travel Board Hearing that was 
conducted in August 1997 in Nashville, Tennessee.

In January 1998, the Board requested a medical advisory 
opinion on the question of the etiology of the veteran's 
schizophrenia.  The opinion was rendered by a VA expert in 
psychiatry in August 1998.  The expert opined that, within 
reasonable medical certainty, the signs/symptoms that were 
noted while the veteran was first treated in service were 
related directly to the same condition for which he had been 
receiving ongoing treatment and which had most recently been 
consistently diagnosed as schizophrenia.  He noted that the 
veteran's separation examination in January 1975 had been 
negative for any obvious psychiatric abnormalities and that 
the reason for the current question about whether the current 
diagnosis was directly related to service was the appearance 
of different diagnoses over time.  He explained, however, 
that schizophrenia cases could run a variable course over 
time in different individuals, with or without treatment, and 
that it was understandable that in the early course of the 
veteran's illness, when the psychotic symptoms were under 
better control, a diagnosis of schizoid personality had been 
made.  The important point, the expert stated, was that 
caregivers in the early and mid 70's could not possibly 
foresee the future course of the veteran's clinical 
presentation in later years.  The consistent presentation in 
later years of symptoms meeting the criteria for a diagnosis 
of schizophrenia, coupled with the known onset of the 
veteran's serious psychiatric disorder, made the expert 
confident that, "at least in retrospect, one is viewing the 
signs and symptoms of schizophrenia in different levels of 
severity in the same individual over time."

Based on a review of the entire evidence in the file, 
particularly the above expert's opinion, the Board granted 
service connection for schizophrenia in a September 1998 
decision.  The RO implemented the grant in an October 1998 
rating decision, assigning a 70 percent rating effective from 
June 6, 1996, the date of the receipt of the veteran's 
petition to re-open his previously denied service connection 
claim.  The veteran appealed the effective date assigned by 
the RO.

The notification to the veteran of the RO's implementation of 
the September 1998 Board decision included advice to the 
veteran to the effect that he may be eligible for individual 
unemployability and that if he filed such a claim within a 
year of the notification, entitlement to that additional 
benefit would be established back to the date of the receipt 
of the veteran's claim (i.e., back to June 6, 1996).
 
On October 20, 1998, that is, within a year from the above 
notification, the RO received the veteran's application for a 
total rating based on individual unemployability due to 
service-connected disabilities, claiming that he had last 
worked in 1995 and that he had left his last job because of 
his disability.

The veteran underwent a VA mental disorders examination in 
November 1998, which confirmed the diagnosis of paranoid 
schizophrenia and revealed the examiner's opinion that the 
veteran did not appear to be employable because of his 
schizophrenia.

In an April 1999 rating decision, the RO granted a total 
rating based on individual unemployability due to service-
connected disabilities, effective from June 6, 1996.  The 
veteran appealed the effective date assigned by the RO.

Applicable laws and regulations

Initially, it is noted that VA has a duty to assist in the 
development of facts relating to claims for VA benefits.  See 
Veterans Claims Assistance Act of 2000 (VCAA),
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
See also, final regulations implementing the VCAA, which were 
published on August 29, 2001, and apply to most claims for 
benefits received by VA on or after November 9, 2000, at 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  In the present case, and based on the discussion 
that follows, the Board finds that VA's duties have been 
fulfilled to the extent necessary.

Essentially, there is no issue as to the substantial 
completeness of the veteran's application for effective dates 
earlier than June 6, 1996.  The veteran has been notified of 
the information necessary to substantiate his claims in the 
discussion contained in the rating decisions on appeal and in 
the Statement of the Case (SOC) that was issued in December 
1999.  Also, there is no indication of additional potentially 
relevant and available records that the RO has not requested.  
Further, it is noted that, while the veteran requested in his 
Substantive Appeal of December 1999 a Travel Board Hearing 
before a member of the Board sitting in Nashville, Tennessee, 
he thereafter canceled his request for that hearing, in a 
statement that was received at the RO in May 2000, wherein he 
requested that his case be sent to the Board "for a decision 
as soon as possible."

Thus, the Board is satisfied that all relevant facts have 
been properly developed and that VA has met its initial 
statutory duty to assist the veteran in developing all 
evidence necessary for an equitable disposition of his 
claims.

It is also noted that the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
veteran because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2001) and 
38 C.F.R. § 3.400 (2001).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection, a claim re-opened 
after final disallowance, or a claim for increase "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2001).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400(a) (2001).  (emphasis 
added).

The effective date of an increased rating for a service-
connected disability will be the date of the receipt of the 
claim or the date where entitlement arose, whichever is 
later.  If the claim has been received within one year from 
the date when it is factually ascertainable that an increase 
in disability had occurred, then that will be the effective 
date.  See 38 C.F.R. § 3.400(o) (1) and (2) (2001).

In the case of the receipt of new and material evidence other 
than service department records within the appeal period or 
prior to an appellate decision, the effective date will be 
assigned as though the former decision had not been rendered. 
38 C.F.R. § 3.400(q)(1)(i) (2001).  However, if the claim is 
received after a final disallowance, then the effective date 
will be the date of receipt of the new claim or the date when 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2001).

Section 3.400 of Title 38 of the United States Code of 
Federal Regulations further states that, other than under 
certain circumstances none of which are applicable to this 
case, the effective date of a re-opened claim will be the 
date of receipt of the claim, or the date when entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(r) (2001) 
(emphasis added).

A decision by the Board is final unless the Chairman of the 
Board orders reconsideration of the matter on appeal.  
38 U.S.C.A. § 7103(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1100 (2001).  Except when new and material evidence is 
submitted, a claim that is disallowed by the Board may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 2001).  If new and material 
evidence is submitted with respect to a claim which has been 
disallowed, the Secretary may reopen and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001).

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 (1999).  
A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2001).  An informal claim is 
any communication or action indicating an intent to apply for 
one or more VA benefits.  38 C.F.R. § 3.155(a) (2001).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.




Legal analysis of the first issue:
Entitlement to an effective date earlier than June 6, 1996, 
for
a grant of service connection for schizophrenia

In the present case, the veteran's claim for service 
connection for a psychiatric disorder was denied by the Board 
in a decision dated in August 1984, for which the veteran did 
not request reconsideration and which is, therefore, final.  
That decision was recently challenged by the veteran as 
clearly and unmistakably erroneous, but the Board has denied 
the motion.

The fact that the veteran had submitted an application for 
service connection for a psychiatric disorder prior to June 
1996, which was denied by the Board in an August 1984 
decision that is now final, is not relevant to the assignment 
of an effective date based on the veteran's current 
application, which was received on June 6, 1996.  See 
Washington v. Gober, 10 Vet. App. 391, 393 (1997).  "Unless 
an exception provides otherwise, and in this case none does, 
an award of VA benefits may not have an effective date 
earlier than the date VA received the particular application 
for which the benefits were granted."  Id.

It is undisputed that the veteran filed his formal claim to 
re-open his previously denied claim for service connection 
for a psychiatric disorder on June 6, 1996.  Turning to the 
question of whether in this case the veteran submitted an 
informal claim for service connection for a psychiatric 
disorder prior to that date, the Board is of the opinion that 
he did not, under either § 3.155 or § 3.157:  An informal 
claim was not submitted under § 3.155 because no 
communication was ever filed between August 1984 and June 
1996 indicating the veteran's intent to apply for service 
connection for a psychiatric disorder.  An informal claim 
must identify the benefit sought.  See Brannon v. West, 12 
Vet. App. 32, 34 (1998) (noting that VA "is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed," and citing Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995), for the proposition 
that VA is not required to do a "prognostication," but to 
review issues reasonably raised by the substantive appeal).

An informal claim was not submitted under § 3.157 because, 
insofar as the veteran had not been granted service 
connection for a psychiatric disorder prior to June 6, 1996, 
"the mere receipt of medical records [prior to that date] 
cannot be construed as an informal claim [under § 3.157]." 
See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  In other 
words, had this been a claim for an increased rating for an 
already service-connected disability, and had the file 
included a medical record showing treatment for such 
disability prior to June 6, 1996, then the Board could have 
found that that record constituted an informal claim for an 
increased rating.

Having determined that the veteran's claim to re-open was 
submitted on June 6, 1996, there is no need to further 
discuss whether an effective date earlier than that should be 
granted based on an earlier date of entitlement to service 
connection for a psychiatric disorder:  As indicated earlier, 
the effective date in cases such as the one currently under 
review shall be the date of the filing of the claim or the 
date when entitlement arose, whichever is later.  In any 
event, the Board notes that the record shows that entitlement 
to service connection for schizophrenia did not arise until 
competent evidence, dated subsequent to June 6, 1996 
(specifically, the VA expert's opinion of August 1998), 
established the existence of a nexus between the service and 
the current diagnosis of schizophrenia.

In light of the foregoing, an effective date earlier than 
June 6, 1996, is not warranted in this case for the service-
connected schizophrenia under VA regulations governing 
effective dates for awards based on a re-opened claim after a 
final disallowance.  38 U.S.C.A. § 5110(a) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400(r) (2001).

Legal analysis of the second issue:
Entitlement to an effective date earlier than June 6, 1996, 
for a grant of
a total rating based on individual unemployability
due to service-connected disabilities

As discussed earlier in this decision, the veteran's formal 
claim for a total rating based on individual unemployability 
due to service-connected disabilities was received at the RO 
on October 20, 1998, and the RO granted a June 6, 1996, 
effective date for this benefit in its April 1999 rating 
decision.  The selection of June 6, 1996, as the effective 
date of this grant of benefits was based on the receipt of 
the veteran's application for individual unemployability 
within the year of having been notified of the October 1998 
rating decision implementing the Board's September 1998 
decision.  In this particular case, June 6, 1996, could be 
considered the date when the veteran filed an informal claim 
for a total rating based on individual unemployability due to 
service-connected disabilities.

A question still remains as to whether an informal claim for 
an increased rating should be considered as having been filed 
by the veteran at any time prior to June 6, 1996.  There is 
no evidence in the file of the veteran having filed such a 
claim prior to that date, and even if he had done so, such a 
claim would have had no legal merit insofar as the veteran 
was not service-connected for schizophrenia, or for any other 
disability, prior to June 6, 1996.

Thus, having construed June 6, 1996, as the date of the 
receipt of the veteran's claim for a total rating based on 
individual unemployability, there is no need to further 
discuss whether an effective date earlier than that should be 
granted based on an earlier date of entitlement.  As 
indicated earlier, the effective date in cases such as the 
one currently under review shall be the date of the filing of 
the claim for an increase or the date when entitlement arose, 
whichever is later. 

In light of the foregoing, an effective date earlier than 
June 6, 1996, is not warranted in this case for the grant of 
a total rating based on individual unemployability due to the 
service-connected schizophrenia under VA regulations 
governing effective dates for awards of increased ratings.  
38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2001); 38 C.F.R. § 
3.400(o) (2001).



ORDER

1.  An effective date earlier than June 6, 1996, for a grant 
of service connection for schizophrenia, is denied.

2.  An effective date earlier than June 6, 1996, for a grant 
of a total rating based on individual unemployability due to 
service-connected disabilities, is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

